 AP AUTOMOTIVE SYSTEMS 581AP Automotive Systems, Inc. and International Un-ion, United Automobile, Aerospace and Agricul-tural implement Workers of America, UAW, AFLŒCIO, Petitioner.  Case 9ŒRCŒ17421 March 13, 2001 DECISION AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN The National Labor Relations Board, by a three-member panel, has considered objections to an election held on August 2, 2000, and the hearing officer™s report recommending disposition of them.  The election was conducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 90 for, and 100 against, the Petitioner, with 8 challenged ballots, an insufficient number to affect the results. The Board has reviewed the record in light of the ex-ceptions and briefs, has adopted the hearing officer™s findings and recommendations,1 and finds that the elec-tion must be set aside and a new election held. For the reasons fully set forth in the attached portion of the hearing officer™s report, as an appendix, we find that the Employer™s captive audience speech to employees 2 days before the election contained an objectionable threat of plant closure and a prediction of the futility of union representation.  The statement at issue, read by the Em-ployer™s vice president, was that  [t]he union may give you a lot of promises but they have to come to Faurecia [the Employer™s parent] to deliver them to you.  However, Faurecia will not agree to anything that will hurt the Troy plant™s competitive position.  We would rather see the plant closed by a strike now than slowly die because we agree to some-thing that will eventually put this plant in financial trouble.  Faurecia won™t do it with a union and it won™t do it without a union.  It is true, as our dissenting colleague states, that the Employer is not obligated to agree to demands that would adversely effect its financial or competitive posi-tion.  The Employer is obligated by the Act, however, to make statements to employees about their union organ-izational activities that are ﬁcarefully phrased on the ba-sis of ‚objective fact to convey [its] belief as to demon-strably probable consequences beyond [its] control.™ﬂ  Gissel Packing Co., 395 U.S. 575, 618 (1969).  The Em-ployer failed to do this in this instance.  Instead, the sce-nario conveyed to employees was that, if they chose un-ion representation, the Petitioner would inevitably make exorbitant demands, which would ﬁhurt the Troy Plant™s competitive position,ﬂ the Employer would not agree to these demands, a strike would ensue, and the plant would close.                                                            1 In the absence of exceptions, we adopt pro forma the hearing offi-cer™s recommendation to dismiss Petitioner™s Objections 1 and 3.  The Employer™s speech made no reference to objective facts indicating that this scenario constituted the likely outcome of bargaining.  Similarly, the speech made no reference to other possible outcomes and gave no indica-tion of the Employer™s willingness to bargain in good faith with the Petitioner.  Quite simply, the employees who heard this speech would reasonably understand the Employer™s message to be that they could not get any-thing more from collective bargaining than they could get without it and that, if they risked choosing the Peti-tioner to represent them, they would inevitably face a strike, plant closure, and job loss.  This message created an ﬁobvious potential for interference with employee free choice.ﬂ  Unitec Industries, 180 NLRB 51, 52 (1969) (speech by Vice President Campbell).  Accordingly, we will set the election aside and direct a second election. [Direction of Second Election omitted from publica-tion.]  MEMBER HURTGEN, dissenting. I do not agree that the Employer made a threat to close or a prediction that bargaining would be futile. The Employer™s remarks were as follows:  The union may give you a lot of promises but they have to come to Faurecia [parent] to deliver them to you.  However, Faurecia will not agree to anything that will hurt the Troy plant™s competitive position.  We would rather see the plant closed by a strike now than slowly die because we agree to something that will eventually put this plant in financial trouble.  Faurecia won™t do it with a union and it won™t do it without a un-ion.   Thus, the Employer was simply saying that it would not ﬁagree to anything that will hurt the Troy plant™s competitive position.ﬂ  Clearly, the Employer is not re-quired to so agree, and the Employer is privileged to state this legal truism.  The Employer goes on to say that it would rather take a strike than so agree, because such an agreement would ﬁput this plant in financial trouble.ﬂ  Again, an employer is free to take that position in bar-gaining, and the Employer is privileged to state that legal truism. My colleagues read far more into the Employer™s statements than can be gleaned from the actual language that the Employer used.  The Employer did not say that 333 NLRB No. 68  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582the Union would ﬁinevitablyﬂ make exorbitant demands 
and that a strike and plant cl
osure would follow.  Rather, 
the Employer said that it 
would not agree to ﬁanything that will hurt the Troy plant™s competitive position.ﬂ  
Clearly, if the Union makes no demands of that charac-
ter, then no strike or closure will follow.  Further, my 
colleagues suggest that the Employer must affirmatively 
state that it would bargain in good faith.  I know of no 
requirement that the employer 
must so state, and no case 
is cited for this proposition.  The Employer here 
did 
state that it would not 
agree
 to demands that harmed its posi-
tion.  This statement is fully supported by the precise 

language of Section 8(d).   
Accordingly, there is no retaliatory threat, and there is 
no prediction of futility.  There is simply the statement 
that the Employer will not agree to economically injuri-
ous terms. 
 APPENDIX 
HEARING OFFICER™S REPO
RT ON OBJECTIONS TO ELECTION AND RECOMMENDATIONS TO THE BOARD Pursuant to the provisions of
 a Stipulated Election Agree-
ment (the Agreement) approved by the Regional Director on 
June 29, 2000, an election by
 secret ballot was conducted 
among certain employees
1 of the Employer to determine 
whether such employees desired to by represented by the Peti-
tioner for the purposes of collective bargaining.   
Upon the conclusion of the election, a tally of ballots was 
made available to the parties in conformity with the Rules and 
Regulations of the National Labo
r Relations Board (the Rules 
and the Board), respectively, which disclosed the following 
results:  Approximate number of 
eligible voters...............204 
Number of void ballots.............................................0 
Number of votes cast for Petitioner.......................90 
Number of votes cast against participating 
labor organi
zation........................................100 
Number of valid votes coun
ted............................190 
Number of challe
nged ballots..................................8 
Number of valid votes counted plus challenged 
Ballot
s..........................................................198 
 The challenged ballots are not sufficient in number to affect 
the results of the election. 
On August 9, 2000, the Petitioner filed timely Objections to 
Conduct Affecting the Results of
 the Election (the objections) 
which were duly served on the Employer in conformity with 
the Rules. 
                                                          
                                                           
1 The appropriate bargaining unit (the unit) as set forth in the 
Agreement, is:  ﬁAll full-time and regular part-time production and 
maintenance employees employed by the Employer at its Troy, Ohio 
facility, but excluding line leaders, maintenance technicians, office 
clerical employees, and all professional employees, guards and supervi-
sors as defined in the Act.ﬂ 
Pursuant to the provisions of Section 102.69 of the Rules, an 
investigation of the issues ra
ised by the objections was con-
ducted under the direction and 
supervision of the Regional 
Director.  On August 23, 2000, the Regional Director issued 
and served on all the parties his Report on Objections to Elec-
tion, Order Directing Hearing and Notice of Hearing.  In his 
report, he recommends that a hearing be held to resolve the 
issues raised by Objections 1, 
2, and 3.  It was further recom-
mended that the hearing officer designated for the purpose of 

conducting the above-referenced hearing prepare and cause to 
be served on the parties a report containing resolutions of the 
credibility of witnesses, findi
ngs of fact, and recommendations 
to the Board as to the disposition of the objections. 
Pursuant to the foregoing Report on Objections to Election, 
Order Directing Hearing and Notice of Hearing, a hearing was 

held on August 29, 2000, at Troy, Ohio, before me, the duly 
designated hearing officer.  All parties were given full opportu-
nity to participate, to be heard, to examine and cross-examine 
witnesses, and to introduce evidence bearing on the issues. 
Upon the entire record of the hearing, I make the following 
findings, conclusions, and recommendations with respect to the 
objections.2   
The Objections 
The objections allege, verbatim, that:   
During the course of the Union™s organizing drive, the Em-
ployer and its agents: 
1.  Threatened employees with physical harm if they sup-
ported the UAW. 
2.  Threatened employees with loss of work if they selected 
the UAW as their bargaining representative. 
3. Engaged in ﬁelectioneeringﬂ near the polls. 
Objection  2:  In support of Objection 2, the Petitioner called 
Eldridge ﬁChipﬂ James as a witne
ss.  James is a welder on Line 
11.  He was a member of the 
Petitioner™s voluntary organizing 
committee.  Each year the Employer shuts down the plant 
around the first 2 weeks of July.  James recalled attending a 
mandatory company campaign meeting sometime after the 
shutdown, but before the NLRB 
election, which was held on 
Wednesday, August 2, 2000.  James recalls the meeting occur-
ring on the Monday before the el
ectionŠor 2 days beforeŠthe  2 The facts are based on the record as a whole, including a full re-
view of the testimony, records, and exhibits with due regard to the 
demeanor of each witness as he te
stified and the logical consistency 
and inherent probability of the ev
idence presented.  Although I have 
addressed the credibility of specific 
witnesses with regard to certain 
matters more fully as set forth in my report, the absence of a statement 
of resolution of a conflict in specific te
stimony or of an analysis of such 
testimony does not mean that such did not occur.  See 
Walker™s
, 159 
NLRB 1159 (1966); 
Trumbull Asphalt Co. of Delaware v. NLRB
, 314 
F.2d 382, 383, cert. de
nied 374 U.S. 808 (1963)
 citing as authority 
U.S. 
v. Pierce Auto Lines,
 327 U.S. 515, 529 (1946), and 
ABC Specialty 
Foods, 
 234 NLRB 475 (1978).  The Board has long held that the fail-
ure of the trier of fact to detail co
mpletely all conflicts in the evidence 
does not mean that this conflicting 
evidence was not considered and the hearing officer is not compelled to annotate each such finding.  

Walker™s
, supra; 
Borman, Inc.
, 273 NLRB 312 (1984).  To the extent 
that the particular testimony of a 
witness does not conf
orm to the facts 
recounted such testimony is di
scredited and found unreliable. 
 AP AUTOMOTIVE SYSTEMS 583election.  In the meeting, the Employer™s vice president, Patrick 
Szaroletta, spoke to employees on James™ shift.  The shift em-
ployees were divided into two 
groups of employees.  James 
attended the second meeting for his 
shift.  His wife, who is also 
an employee, attended the first 
meeting for the shift.  Line 
Leader (Supervisor) Tim Hebb notif
ied James he should attend.  
In attendance at the meeting in
 the lunchroom or break room 
was half the shift but James did 
not give a number of those in 
attendance. James recalls Szaroletta sayi
ng he would ﬁrather see the 
company go out on strike now and 
die slowly than toŠuh, give 
up competitiveness by having the UAW in there.ﬂ  James testi-
fied that he took this as a threat to close. 
Patrick Szaroletta, vice president of manufacturing for North 
America, testified for the Employer on Objection 2.  He stated 
that he gave a speech to employees ﬁon the Monday before the 
electionﬂ or July 31, 2000.  The speech was given to three dif-
ferent groups of employees at va
rious times to cover the differ-
ent shifts.  It was a prepared speech, typed out and Szaroletta 

testified he read it word-for-word as it was written.  The entire 
speech was entered into evidence at the hearing.  It is the first 
full paragraph of page 4 which 
the Petitioner claims is objec-
tionable.  This paragraph reads as follows: 
 The union may give you a lot of promises but they have to 

come to Faurecia to deliver them to you.  However, Faurecia 
will not agree to anything that will hurt the Troy plant's com-
petitive position.  We would rather see the plant closed by a 
strike now than slowly die because we agree to something that 
will eventually put this plant 
in financial trouble.  Faurecia 
won't do it with a union and it won't do it without a union. 
 The Petitioner contends that in this paragraph there is a 
threat to close the facility if ther
e is a strike.  The Employer, in 
its brief, argues that management
 has the right to express its 
views or opinions so long as th
e expression of those views con-
tain no threat of reprisal or force.  The Employer clearly ap-
pears to argue in its brief that it is permissible for an employer 
in an NLRB election campaign to predict possible conse-
quences of economic positions or actions.  In support of this 
view it cites 
Novi American, Inc.
, 309 NLRB 544 (1992), in 
which the Board considered a speech given by an employer in 
an election campaign which stated that if the company denied a 
union™s demands a union could either agree or put pressure on 
the company and the only way the union could pressure the 
company was to call a strike.  In that same speech, the president 
of the employer went on to tell 
employees that striking employ-
ees could be replaced by permanent replacements and that they 

may not have jobs when the strike was over. 
In Novi American
 the speech was not found to be objection-
able.  The Employer also argues that Szaroletta in his com-
ments did not say or imply that e
ither a strike or plant closing 
was inevitable if employees voted for the Union. 
After consideration of the matter and the positions of the par-
ties, I find that I fundamentally 
disagree with the arguments set 
forth by the Employer in its brief. 
Certainly, it is permissible for an employer in an NLRB elec-
tion campaign speech to set forth possible consequences of 
economic actions taken by either si
de.  Thus, it is permissible to 
lay out truthful scenarios as to 
what might happen if there is a 
strike.  But I feel the comments contained in the paragraph in 
question go much further than laying out possible conse-
quences.  In my opinion the comments do have a feeling of 
inevitability attached to them.  Thus, the comments do not set 
out various consequences of the action.  There is only one con-
sequence.  The first sentence refers to the Union making prom-
ises that they will have to come
 to the Employer to make good 
on.  This is obviously a reference to demands that the Union 

will make at the bargaining table if it wins the election.  In the 
next sentence, Szaroletta reading the speech, states that the 
Employer ﬁwill not agree to anything that will hurt the Troy 
plant™s competitive position.ﬂ  This is not a statement which 
sets out possible consequences of the Union™s demands at the bargaining table.  It sets forth 
one
 response only and that is that 
the Employer will 
not agree to anything that will hurt the com-
pany™s competitive position. 
Moreover, there is no definition of the point at which the 
Employer™s competitive position 
is hurt.  This is obviously 
something to be decided subjectively by the Company.  There-
fore, the Employer is drawing a line in the sand and stating in 
effect ﬁthere is a point beyond which we consider the demands 
of the Union would be excessive and would hurt our competi-
tive position.  We are not defining what that line is, but there is 
a line, and if the Union crosses that line, certain things will 
happen.ﬂ Up to this point in the speech, the Employer does not lay out 
what things would happen if th
e Union makes demands that the 
company considers will hurt their competitive position.  But in 

the next sentence the Employer makes clear where it thinks the 
Union™s demands will lead.  Th
e speech states, ﬁWe would 
rather see the plant close by a strike now, than slowly die be-

cause we agree to something that will eventually put this plant 
in financial trouble.ﬂ  That sentence indicates a strike will lead 
to the plant closing. 
Moreover, the Employer does not lay out any of the other 
possible economic consequences of
 what it considers to be the 
Union™s ﬁexcessive demandsﬂ and there are many.  If the par-
ties cannot reach agreem
ent on the terms of a contract at the 
bargaining table, the Employer does not have to agree to the 
Union™s terms.  (It 
can unilaterally implem
ent its last offer on 
the table, if it can establish an impasse has been reached in the 
negotiations implementing its last offer if there has been an 
impasse reached.)  Thus, it can back away from the negotia-

tions until the Union presents 
evidence that it is willing to 
change its position in some regard or there is some effort to 
break the impasse, although it cannot
 refuse to negotiate if the 
impasse is broken.  An employ
er, under some circumstances, if 
an impasse is achieved, can lock out its employees before a 
union can strike.  Also, an employer can continue to bargain 
with the union on other matters or come up with new ideas to 
break the impasse while employees continue to work under the 
existing conditions and do not go on strike.  These are all op-
tions other than a strike. 
Then, in the event a strike does occur, there are many more 
scenarios that can take place.  A strike can lead to the hiring of 
replacements and the continuati
on of the business of the com-
pany while the strike is ongoing.  A strike can fail and then the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584strike is abandoned by the unio
n, with the striking employees 
agreeing to return to work and a weakened union agreeing to 
accept the employer™s position on 
contract issues.  During the 
course of a strike, a Federal mediator can be called in to try and 
resolve the issues and get the parties back to work.  In addition 
to temporary replacements be
ing hired, permanent replace-
ments can be hired or nonbargaining unit employees, manage-
ment and salaried employees can continue to operate the busi-
ness. 
All of these many consequences of a possible demand by a 
union which the Employer considers will hurt its competitive 
position, or of a strike, could have been explained in the speech 
if the Employer was trying to predict possible scenarios of eco-
nomic consequences.  However, I do not believe this was the Employer™s intent. 
As the paragraph was read to employees there were no way 
out from the carefully constructe
d formula that the Employer 
has composed in this paragraph.  In the event that the Union 
makes demands that the Employer
 subjectively determines will 
hurt its competitive position, whatever ever that means, the 
company would rather close the plant during a strike than 
slowly die.  The ﬁrather than slowly dieﬂ obviously refers to 
continued operation of the plant during a strike.  Yet, many 
companies continue to operate 
a plant during a strike.  Plant 
closure is seldom the outcome of
 a strike.  As noted above, an 
employer can continue to operate by using temporary replace-
ments, permanent replacements 
or by using supervisory and 
managerial personnel to man the plant. 
Any logical person who read this statement or in the case of 
the Petitioner™s witness, who heard the statement read to them, 

could only conclude as the Petitioner™s witness James con-
cluded, that this was a threat to close the plant if the Union 
went on strike. 
Considering the timing of the speech just 2 days before the 
election and the fact that it was given to almost all employees 
on three shifts, the use of the ph
rase ﬁplant closedﬂ could only 
be intended to improperly threaten
 the employees with job loss 
in order to influence their votes in the election.  The Board has 

stated that conduct that creates an atmosphere which interferes 
with the voters™ choice will warrant invalidating an election.  
General Shoe Corp.
, 77 NLRB 124 (1948).  Certainly, threaten-
ing employees with plant closure or job loss if the union is 

selected as their representativ
e and negotiations do not go the way the company wants, is a violation.  See 
Bardon Enter-prises, 326 NLRB 469 (1998).  The situation in Objection 2 
goes far beyond predictions based on circumstances beyond the 

Employer™s control such as in 
Honeywel,l Inc.
, 225 NLRB 617 
(1976).  The Employer made no attempt to predict all possible 

consequences of the Union's demands
 or a subsequent strike.  If 
it had listed plant closing as 
one possible consequence and 
listed other scenarios, then it would have been a fair and lawful 
statement in keeping with the reasoning in 
Honeywell
.  But in 
this case the Employer did not 
list any more than one economic 
consequence resulting from union re
presentation.  It simply 
jumped to the idea that the Union might make unreasonable demands (as defined subjectively 
by the Employer) that would 
make it ﬁuncompetitiveﬂ (as defined subjectively by the Em-
ployer) and that the inevitable strike that would accompany it 
would lead to the plant closing.  There were no other options 
given once a strike took place.  
This statement clearly conveys 
the idea once a strike takes place if the strike is over demands 
which the Employer sees as 
unreasonable and which the Em-
ployer considers would make it uncompetitive, the Employer 
will close the plant.  The Employer mentions it had the other 
option of staying open during a strike but it then ruled out this 
option by stating it would ﬁrather 
close the plant than die a slow 
death.ﬂ  Presumably by staying open and operating during a 
strike, it would ﬁdie a slow deathﬂ or even if it agreed to the 
Union™s demands, even though the strike ended, these demands 
would be so unreasonable granting 
them would inevitably force 
the Employer to become ﬁuncompetitiveﬂ and then ﬁdie a slow 
death.ﬂ  These are not reasonab
le predictions of economic con-
sequences. In fact, Szaroletta further testified at the hearing that the Em-
ployer has two other union-represen
ted plants in the Midwest.  
Presumably, these plants did not lose their competitive position 
once the Union got in, and they were able to achieve contracts 
with the Union.  This gives more credence to the idea that the 
argument that the plant would eventually lose its competitive-
ness through excessive union demands or a strike so that it 
would be forced to close, was s
imply a smokescreen so that the 
Employer could link the words ﬁstrik
eﬂ with ﬁplant closed.ﬂ  In 
addition, it must be noted that this speech was given only 2 

days before the election so that the timing of the speech is sus-
pect.  Threats such as this one
 given in campaigns have been 
held to interfere with an election.  See 
Harbor Cruises, 
319 
NLRB 822 (1995), in which the employer representative told 
employees that the employer w
ould go out of business if the 
union made certain demands for health benefits and vacation 

dates.  See Eldorado Tool
, 325 NLRB 222 (1997). 
In conclusion, after carefully considering the testimony con-
cerning this objection and the arguments of the parties in their 
briefs, I find that this paragraph of the speech in question, 
which the Employer admits was 
read to large groups of em-
ployees, constituted a threat to cl
ose the plant if the Union went 
on strike, as well as a prediction of the futility of attempting to 
reach agreement on bargaining proposals on any contract nego-

tiations if a union should be selected as the representative of the 
employees.  Therefore, I feel that these comments interfered 
with the election and warrant an order setting aside the election 
and I so recommend. 
RECOMMENDATIONS 
In conclusion, I recommend that Objections 1 and 3 be over-
ruled and that Objection  2 be sustained.  I further recommend 
that the election be set aside and that a second election be 
scheduled for the reasons stated herein.  Within 14 days from 
the date of issuance of this report, any party may file with the 
Board™s Executive Secretary at 1099 14th Street, N.W., Wash-
ington, D.C.  20570 an original and 7 copies of exceptions 
thereto.  Immediately upon the filing of such exceptions the 
party filing same shall serve a copy thereof upon each of the 
other parties.   
   